Citation Nr: 0734846	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a gunshot wound (GSW) to the right knee with 
a fracture of the tibial plateau and scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a travel board hearing at the RO 
before the undersigned Veterans Law Judge in April 2006.  A 
transcript of that hearing has been associated with his 
claims folder.  In a June 2006 decision, the Board denied the 
claim of entitlement to an increased disability rating for 
residuals of a GSW to the right knee with a fracture of the 
tibial plateau and scars, but granted a separate 10 percent 
disability rating for degenerative arthritis.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an April 2007 order, granted a Joint Motion for Remand, 
vacating that aspect of the Board's June 2006 decision 
denying an increased disability rating for residuals of a GSW 
to the right knee with a fracture of the tibial plateau and 
scars and remanded the case for compliance with the terms of 
the joint motion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The current 10 percent rating for the veteran's service-
connected residual scars of a GSW of the right knee is 
protected.

3.  The law prohibits the assignment of a combined rating for 
disabilities of an extremity in excess of the rating for the 
amputation at that elective level, were amputation to be 
performed.

4.  Residuals of a GSW to the right knee with a fracture of 
the tibial plateau and scars are productive of no more than 
moderate muscle impairment, with complaints of constant pain 
and fatigability in the knee with objective evidence of 
degenerative changes, mild tenderness to palpation and 
limitation of right knee flexion to 90 degrees, and normal 
muscle function; the initial muscle injury was surgically 
repaired with no evidence of nerve or vascular involvement.


CONCLUSION OF LAW

Entitlement to an increased rating from 20 percent for 
residuals of a GSW to the right knee with a fracture of the 
tibial plateau and scars is denied.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45,4.56, 4.59, 
4.71(a), Diagnostic Codes 5256, 5257, 5260, 5261, 5262; 4.73, 
Diagnostic Codes 5311, 5314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to an 
increased disability rating, the Board observes that the RO 
issued a VCAA notice to the veteran in October 2002 which 
informed him of the evidence generally needed to support 
claims of entitlement to increased disability ratings; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  Although the October 2002 VCAA 
notice letter did not specifically inform the veteran of the 
need to submit any evidence in his possession that pertained 
to the claim, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the rating decision, statement of the case, 
and supplemental statement of the case of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  The 
October 2002 VCAA notice was issued prior to the January 2003 
rating decision from which the instant appeal arises.  
Although the RO did not provide the veteran all of his VCAA 
notification until after the initial rating decision, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claim.  Therefore, the Board finds that any 
defect with respect to the timing of the receipt of the VCAA 
notice requirements for his claim is harmless error in this 
case.

The Board observes that, while the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for his disability 
rating.  Despite the inadequate notice provided to him on 
this latter element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that the preponderance 
of the evidence is against the appellant's claim for an 
increased disability rating, any question as to the 
appropriate effective date to be assigned is rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records are of record and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran was afforded a personal hearing at the RO 
in April 2006 and a transcript of his testimony at that 
hearing is of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

The veteran essentially contends that his service-connected 
residuals of a GSW to the right knee with a fracture of the 
tibial plateau and scars is more disabling than contemplated 
by the current disability rating.  He contends that he has 
right knee instability as a result of the GSW injury, with 
constant knee pain and tenderness, and as evidenced by VA's 
issuance of a knee brace for his service-connected right knee 
disability.  Moreover, the joint motion that was the basis 
for the April 2007 Court Order requires that the Board 
provide further reasons and bases for its decision denying an 
increased disability rating.  Specifically, the Board is to 
address why separate evaluations are not in order for the 
veteran's muscle injuries associated with his GSW residuals 
and address whether the veteran's previous rating for 
residual scars is protected.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, the Court has 
held that separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
see also Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006) 
("If an injury or disease manifests with two different 
disabilities, then two separate ratings should be awarded." 
(citing Esteban, 6 Vet. App. at 261)).  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  

The veteran's residuals of a GSW to the right knee with a 
fracture of the tibial plateau and scars are currently 
evaluated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.71, Diagnostic Code 5262, for impairment of the 
tibia and fibula.  Under Diagnostic Code 5262, a 20 percent 
rating is assigned for malunion of the tibia and fibula with 
moderate knee or ankle disability.  A 30 percent evaluation 
is assigned where there is malunion of the tibia and fibula 
with marked knee or ankle disability.  Where there is 
nonunion of the tibia and fibula with loose motion requiring 
a brace, a 40 percent evaluation is warranted.  

The Board further notes that in addition to the current 20 
percent disability rating assigned for the right knee GSW 
residuals, the veteran was initially assigned a 10 percent 
rating in a July 1981 rating decision, for the veteran's 
right knee GSW residuals, based on his residual scars under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Since this rating had been in effect for more than 20 years 
when the veteran raised his current claim for an increased 
disability rating, the Board finds that it is now protected 
and may not be lowered.  See 38 C.F.R. §§ 3.951, 3.952.  
Likewise, that aspect of the Board's June 2006 decision not 
vacated and remanded by the Court's April 2007, also awarded 
the veteran a separate 10 percent disability rating for 
degenerative arthritis of his service-connected right knee 
disability.  Thus, although not reflected in the January 2003 
rating decision, the Board finds that the combined disability 
rating for the veteran's right lower extremity is currently 
40 percent, pursuant to the provisions of 38 C.F.R. § 4.25.

For the reasons explained below, a rating in excess of 20 
percent is not warranted for the veteran's service-connected 
residuals of a GSW to the right knee with a fracture of the 
tibial plateau because a rating in excess of 20 percent for 
this disability would increase the veteran's combined 
disability rating for the right lower extremity to an excess 
of 40 percent which would violate the amputation rule.  The 
amputation rule limits the combined rating for disabilities 
of an extremity to the rating for the amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§ 4.68 (2007).  Diagnostic Code 5165 provides a maximum 40 
percent combined rating for amputation of the lower leg.  38 
C.F.R. § 4.71a, Diagnostic Code 5165.

Likewise, the combined evaluation of muscle groups acting on 
a single unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2007).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e) (2007).

In this case, as outlined above, the veteran has three 
separate disability ratings for the right lower extremity, 
one for knee impairment, one for degenerative changes to the 
right knee and a protected rating for residual scars.  These 
disability ratings result in a combined disability rating of 
40 percent.  Thus, the amputation rule precludes assignement 
of an evaluation in excess of the currently assigned 20 
percent for the residuals of a GSW of the right knee with a 
fracture of the tibial plateau because this would increase 
the veteran's combined disability rating for the right lower 
extremity to more than 40 percent and amputation below the 
knee is rated as 40 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5165.  Accordingly, the veteran's claim must 
be denied.  

The Board further finds that the competent medical evidence 
does not reflect that the service-connected right knee 
disorder has resulted in impairment analogous to amputation 
not improvable by prosthesis controlled by natural knee 
action or analogous to the amputation of the thigh.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163 and 5164 
(2007).  In this respect, the Board finds that the 
preponderance of the medical evidence of record, while 
showing right knee impairment, does not indicate that the 
joint is so severely impaired as to be analogous to an 
amputation at the level of his thigh.  

Even though the veteran originally fractured his right tibial 
plateau, the evidence does not show that there is current 
malunion of the tibia so as to have his disability rated for 
impairment of the tibia and fibula.  Moreover the objective 
medical evidence of record does not show that there is a 
"marked" knee disability to warrant a 30 percent rating under 
Diagnostic Code 5262.  In this regard, range-of-motion 
findings from the three VA examinations during the appellate 
period (December 2002, June 2004, August 2005) show flexion 
limited to no less than 90 degrees, even with consideration 
of painful motion.  

Likewise, although there is evidence of right knee 
instability, the August 2005 VA examiner characterized it as 
"slight" medial/lateral right knee laxity.  Therefore, as 
the evidence fails to show "severe recurrent subluxation or 
lateral instability," a higher evaluation s not warranted 
under the criteria of Diagnostic Code 5257.  Further, the 
medical evidence shows no limitation of the veteran's right 
knee extension, and right knee flexion limited to no less 
than 90 degrees.  To warrant an increased rating to 30 
percent under Diagnostic Codes 5260 or 5261 for limitation of 
motion, the evidence must show flexion limited to 15 degrees 
or extension limited to 20 degrees.  Since the veteran's 
range of motion findings at his three VA examinations have 
not even met the criteria for noncompensable limitation of 
motion under the aforementioned codes, even when painful 
motion, weakened movement, excess fatigability, and 
incoordination are considered, including during flare-ups, 
the veteran's limitation of motion cannot be considered the 
equivalent of flexion limited to 15 degrees or extension 
limited to 20 degrees.

Furthermore, the evidence does not show more than moderate 
muscle injury to either Muscle Group XI or Muscle Group XIV 
under either Diagnostic Code 5311 (Muscle Group XI) or 5314 
(Muscle Group XIV).  

Residuals of muscle injuries to the various muscle groups are 
rated generally under the provisions of 38 C.F.R. § 4.73.  
For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (2007).  Muscle injury ratings will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2007).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2007).  For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2007).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2007).  Functional loss must also be considered 
for any musculoskeletal disability.  38 C.F.R. § 4.40; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2007).

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Service medical records show the veteran sustained a GSW to 
the right knee in August 1969.  There were punctuate anterior 
and posterior wounds of the right knee, located just distal 
to the articular areas of the right knee joint posteriorly 
and medially.  The wound was debrided and allowed to 
granulate and close without difficulty.  There was no 
evidence of sensory loss or vascular injury. On the date of 
admission, debridement of the wound was carried out. At 
discharge in October 1969 there was full range of motion, and 
no neurological or vascular deficit to the right lower 
extremity.  There was moderate atrophy in the quadriceps and 
calf muscles, with steady improvement.  He was discharged to 
duty with a 3-month temporary profile.  Diagnoses were 
gunshot wound, right knee, with retained bullet in the right 
tibia; open fracture of the right tibial plateau.  At 
separation in January 1972, the gunshot wound was noted, but 
the veteran's extremities were evaluated as normal.

Despite this history, and the veteran's consistent complaints 
of right knee pain and fatigability, the August 2005 VA 
examiner specifically stated that it did not appear that the 
veteran had a muscle injury.  There was no pain of the 
muscles, and muscle strength was assessed as normal.  Nor 
does any of the medical evidence of record show any evidence 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles in the right leg.  As the evidence does 
not show that the veteran's disability meets any of the 
aforementioned criteria under 38 C.F.R. § 4.56(d)(4), he is 
not entitled to an increased rating when his disability is 
rated under either Diagnostic Code 5311 or 5314.

Finally, the Board also finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's residuals of a GSW to the right knee with tibial 
fracture have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased initial disability rating for residuals of a GSW 
to the right knee with a fracture of the tibial plateau is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


